DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
2.	The claim(s) is/are objected to because of the following informalities: 
	Regarding claim 1, the claim limitation “…determining that reserve power is not actively being provided…” should be “…determining that the reserve power is not actively being provided…” according to antecedent basis requirement.
	Dependent claims 2-11 are also objected at least the same reason as the objected independent claim 1 as stated above because the dependent claims 2-11 are depending on the objected independent claim 1.
Regarding claim 2, the claim limitation “…wherein transitioning from a normal operation mode…” should be “…wherein the transitioning from the normal operation mode…” according to antecedent basis requirement.
Regarding claim 3, the claim limitation “…wherein transitioning from a normal operation mode…” should be “…wherein the transitioning from the normal operation mode…” according to antecedent basis requirement.
Regarding claim 5, the claim limitation “The water heater of claim 2, wherein the at least one energy storage device…” should be “The water heater of claim 4, wherein the at least one energy storage device…” since at least one energy storage device is only defined in claim 4 previously.
Regarding claim 6, the claim limitation “The water heater of claim 2, wherein the at least one energy storage device…” should be “The water heater of claim 4, wherein the at least one energy storage device…” since at least one energy storage device is only defined in claim 4 previously.
Regarding claim 7, the claim limitation “The water heater of claim 3, wherein the at least one energy storage device…” should be “The water heater of claim 4, wherein the at least one energy storage device…” since at least one energy storage device is only defined in claim 4 previously.
Regarding claim 9, the claim limitation “The water heater of claim 6, wherein the first characteristics comprises…” should be “The water heater of claim 8, wherein the first characteristics comprises…” since the first characteristics is only defined in claim 8 previously.
Regarding claim 13, the claim limitation “…The appliance system of claim 11…” should be “…The appliance system of claim 12…”.
Regarding claim 14, the claim limitation “…The appliance system of claim 12…” should be “…The appliance system of claim 13…”.
Regarding claim 15, the claim limitation “…The appliance system of claim 11…” should be “…The appliance system of claim 12…”.
Regarding claim 16, the claim limitation “…The appliance system of claim 11…” should be “…The appliance system of claim 12…”.
Regarding claim 17, the claim limitation “…The appliance system of claim 11…” should be “…The appliance system of claim 12…”.
Regarding claim 19, the claim limitation “…determining that reserve power is not actively being provided…” should be “…determining that the reserve power is not actively being provided…” according to antecedent basis requirement.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

4.	Claims 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 15, the claim limitation “…receive sensor data from a sensor associated with the appliance…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to independent claim 12, which discloses “receive sensor data from one or more sensors associated with an appliance”, thus the claim limitation is not clear that the sensor data from a sensor associated with the appliance is the same sensor data stated in clam 12. If they are the same then the claim should follow antecedent basis requirement by changing the claim limitation to “…receive the sensor data from the one or more sensors associated with the appliance”, otherwise the claim should clearly define the differences.
Regarding claim 16, the claim limitation “…receive sensor data from a sensor associated with the appliance…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because according to independent claim 12, which discloses “receive sensor data from one or more sensors associated with an appliance”, thus the claim limitation is not clear that the sensor data from a sensor associated with the appliance is the same sensor data stated in clam 12. If they are the same then the claim should follow antecedent basis requirement by changing the claim limitation to “…receive the sensor data from the one or more sensors associated with the appliance”, otherwise the claim should clearly define the differences.

Allowable Subject Matter
5.	Claims 12 and 18 are allowed.
6.	Claims 1-11, 13, 14, 17 and 19 would be allowable if rewritten or amended to overcome the objections set forth in this Office action and to include all of the limitations.
7.	Claims 15 and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849